DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 3/2/21 has been accepted and entered.  Accordingly claims 1 and 10 have been amended.  
	Claims 1-7, 9-16 and 18 are pending in this application.

Response to Arguments
	Applicants arguments in the Amendment filed 3/2/21, with respect to claims 1 and 10 in conjunction with amendments “wherein the detection comprises a plurality of measurement periods, and wherein the detecting, by at least two transmission bandwidth detection units, a transmission bandwidth of a transmission link comprises: calculating, by the at least two transmission bandwidth detection units, the transmission bandwidth of the transmission link by using H*(H-1)/2 sample points obtained in each measurement period, wherein the H*(H-1)/2 sample points obtained in each measurement period is obtained through sampling after H measurement data packets sent in each measurement period are combined in a unit of any two measurement data packets, and H is a positive integer greater than or equal to 3” has been fully considered and are persuasive.  Therefore rejections of claims 1-7, 9-16 and 18 have been withdrawn.  

Allowable Subject Matter
Claim1-7, 9-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the detection comprises a plurality of measurement periods, and wherein the detecting, by at least two transmission bandwidth detection units, a transmission bandwidth of a transmission link comprises: calculating, by the at least two transmission bandwidth detection units, the transmission bandwidth of the transmission link by using H*(H-1)/2 sample points obtained in each measurement period, wherein the H*(H-1)/2 sample points obtained in each measurement period is obtained through sampling after H measurement data packets sent in each measurement period are combined in a unit of any two measurement data packets, and H is a positive integer greater than or equal to 3” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior art found is as follows:
Zhu et al US (20170324619) teaches a first generation unit 805 configured to separately generate a shared bandwidth information tree, a bandwidth turnover information base, a flow table corresponding to each of the multiple data flows, and a correspondence between each of the multiple data flows and an ingress switch according to the QoS configuration information, where the shared bandwidth information tree records bandwidth corresponding to each of the multiple data flows, the bandwidth turnover information base records lent bandwidth corresponding to each of the multiple data flows and an identifier of a lending data flow, and borrowed bandwidth corresponding to each of the multiple data flows and an identifier of a borrowing data flow, and the flow table is used to indicate maximum bandwidth occupied by each of the multiple data flows, a second obtaining unit 806 configured to obtain bandwidth occupied by each of the multiple data flows, a determining unit 807 
Lou et al US (20100142376) teaches a process 400 of the rate control function employed when client node 104 receives packet 200 from serving peer node 106. At step 402, client node 104 receives packet 200. At step 404, client node 104 detects a current link status of the link from serving peer node 106 to client node 104. The link status may be determined by first calculating the loss event rate through a method proposed in TCP friendly rate control (TFRC) and subsequently using the loss event rate to detect the link status. Specifically, if the loss event rate increases, the link status of the link from serving peer node 106 to client node 104 is congested; otherwise, it is not congested
Maruyama et al US (20110044383) teaches a coherent bandwidth calculation unit that calculates a coherent bandwidth based on a channel response in a time domain obtained from the reception signals for each path between the transmitting antennas and the receiving antennas, a weight calculation control unit that determines target subcarriers of equalization weight calculation based on the coherent bandwidth, a weight calculation unit that calculates the equalization weight of each target subcarrier based on a channel estimation value in a frequency domain obtained from the reception signals.
None of these references, taken alone or in any reasonable combination, teach the claim as amended “wherein the detection comprises a plurality of measurement periods, and wherein the detecting, by at least two transmission bandwidth detection units, a transmission bandwidth of a transmission link comprises: calculating, by the at least two transmission bandwidth detection units, the transmission bandwidth of the transmission link by using H*(H-1)/2 sample points obtained in each measurement period, wherein the H*(H-1)/2 sample points obtained in each measurement period is obtained through sampling after H measurement data packets sent in each measurement period are combined in a unit of any two measurement data packets, and H is a positive integer greater than or equal to 3” in conjunction with the other limitations recited in the claims, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478